DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has failed to show that Applicant has the possession of “a trained machine learning model.” Applicant has not provided ANY “trained machine learning” algorithm or modeling.
Claim 11 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing “a trained machine learning model,” which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). “A trained machine learning model” is required for detecting and then displaying the detected result. Without knowing “a trained machine learning model,” the detection cannot be done. Applicant has not provided ANY “trained machine learning” algorithm or modeling.
Applicant claims that by amending the element to “a detection module” would resolve the above rejection. The Examiner disagrees. The detection module is merely a hardware or software system that operates to perform one or more functions by a processor or by some hard-wired logic of the device. Yet, Applicant still has not shown any example of a trained machine learning model. Hence, the trained machine learning model is merely a black box that lacks any specific functions to be understood by anyone how a image or things being “trained.” 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 11, it is unclear what the metes and bounds of “a trained machine learning model” are. The specification has not shown any model that could be used as “a trained machine learning model.” Applicant has not provided ANY “trained machine learning” algorithm or modeling. 
Furthermore, what’s the scope of “abnormality”? How “a trained machine learning model” distinguish this “abnormality”? Applicant still has not explained or response to this. 
It is unclear what the metes and bounds of “a graphical user interface including the ultrasound image with color flow data of the Doppler measurements superimposed thereon” are. Does this just mean a color flow data of the Doppler measurement being displayed on the graphical user interface? What’s the scope of superimposed thereon”? 
Does it have to have a B-mode, and then a color flow superimposed on b-mode, and then being displayed on the monitor? 
It is unclear what the metes and bounds of “adjusting a display of the flow profile in the graphical user interface to indicate the abnormality via displaying, via the display device, a reference flow profile for the vessel superimposed over the flow profile in the graphical user interface.” Does this limitation direct to adjusting a display? Or Adjusting a reference low profile? What is this adjusting? Just by increase a contrast on the screen of a display? What is adjusting … via displaying, via the display device? 
First applicant has not defined what abnormality can or cannot be. Images can be noise. There are tons of settings on a ultrasound system which can be adjusted that leads to changes on the display. So what does it mean exactly? 
It is unclear what the metes and bounds of “flow profile” are. Is it unclear if flow profile is a Doppler spectrum (0019), or is it a pulse wave Doppler (see. Van Der Veen et al. US 2021/0330284, para 0034, etc.), or is it something else. Again, Applicant has not response to this question. 
What is metes and bounds of “time series”? A time series of what? Of Images? Of spectrum? What is it? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voigt et al. (US 2012/0232853, provided in PTO-892, mailed on January 11, 2022, hereinafter Voigt ‘853) in view of Baba et al. (US 2006/0052704, provided in PTO-892, mailed on January 11, 2022, hereinafter Baba ‘704).
In re claim 11, Voigt ‘853 teaches a method, comprising: 
acquiring, via an ultrasound probe, an ultrasound image of a vessel; acquiring, via the ultrasound probe (0116-0119), Doppler measurements of blood flow within the vessel (0109, fig. 5-7); 
displaying, via a display device, a graphical user interface including the ultrasound image with data of the Doppler measurements, and a flow profile constructed from the Doppler measurements of blood flow within the vessel (figs. 7-9);
detecting with detection module, an abnormality in the flow profile (figs. 8-9, 0120-0122), wherein the flow profile is input to a trained machine learning model of the detection module as an image or as a time series (0029-0030, 0052, 0057, 0141, 0142)
[adjust] a display of the flow profile in the graphical user interface to indicate the abnormality via displaying, via the display device, a [reference] flow profile for the vessel superimposed over the flow profile in the graphical user interface (figs. 8-9, 0120-0122).
Voigt ‘853 fails to teach adjust a display of the flow profile in the graphic user interface. 
Baba ‘704 teaches acquiring, via an ultrasound probe, an ultrasound image of a vessel; acquiring, via the ultrasound probe (0058, 0060), Doppler measurements of blood flow within the vessel (0006, 0056, 0058, 0059); 
displaying, via a display device, a graphical user interface including the ultrasound image with data of the Doppler measurements, and a flow profile constructed from the Doppler measurements of blood flow within the vessel (fig. 10); and
adjusting a display of the flow profile in the graphical user interface to indicate the abnormality via displaying, via the display device, a reference flow profile for the vessel superimposed over the flow profile in the graphical user interface (figs. 8, 13, manual setting, figs. 20, 22-24, normalization is adjusting, and Thr is the timing, 0157-0160). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Voigt ‘853 to include the features of Baba ‘704 in order to improve measurement accuracy, and a reduction in measurement time can be achieved by automatically measuring diagnostic parameters effective for the measurement. 
In re claim 12, Baba ‘704 teaches wherein detecting the abnormality in the flow profile comprises inputting the flow profile to the detection module, and receiving an indication of the abnormality as output from the detection module based on the flow profile matching an abnormality in a reference flow profile of the vessel (fig. 20, 0153-0156).
In re claim 13, Baba ‘704 teaches wherein detecting the abnormality in the flow profile comprises inputting the flow profile to the detection module, and receiving an indication of the abnormality as output from the detection module based on a difference between the flow profile and the reference flow profile of the vessel (fig. 24, 0159).
 In re claim 14, Baba ‘704 teaches further comprising adjusting a scale and timing of the reference flow profile to match the flow profile prior (preset waveform selection criterion, 0082, 0130, 0166) to superimposing the reference flow profile on the flow profile in the graphical user interface (figs. 8, 13, selecting local maximum coordinate is also a scale and timing adjustment for Trace waveform; 0011, 0081, 0084, 0130, fig. 22, fig. 23, normalization is adjusting, and Thr is the timing, 0157).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793